  8:20-cv-00357-RGK-PRSE Doc # 12 Filed: 01/28/21 Page 1 of 3 - Page ID # 43




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEVIN G. SMITH,

                    Plaintiff,                               8:20CV357

       vs.
                                                         MEMORANDUM
RICK EBERHARDT, Pierce County                             AND ORDER
Shariff; JASON DWINELL, Wayne
County Shariff; and COUNTY
DEPUTY’S,

                    Defendants.


      On December 23, 2020, the court granted the non-prisoner Plaintiff, who is
proceeding pro so, leave to file an amended complaint within 30 days. (Filing 7.)
Because the court did not receive Plaintiff’s amended complaint within that
timeframe, it dismissed this case on January 26, 2021, without prejudice for failure
to prosecute this matter diligently and for failure to comply with this court’s orders.
(Filings 8 & 9.) On January 27, 2021, Plaintiff filed an Amended Complaint. (Filing
10.)

     Federal Rule of Civil Procedure 60(b) provides grounds for relief from a final
judgment:

      (b) Grounds for Relief from a Final Judgment, Order, or
      Proceeding. On motion and just terms, the court may relieve a party or
      its legal representative from a final judgment, order, or proceeding for
      the following reasons:

      (1) mistake, inadvertence, surprise, or excusable neglect;
  8:20-cv-00357-RGK-PRSE Doc # 12 Filed: 01/28/21 Page 2 of 3 - Page ID # 44




      (2) newly discovered evidence that, with reasonable diligence, could
      not have been discovered in time to move for a new trial under Rule
      59(b);

      (3) fraud (whether previously called intrinsic or extrinsic),
      misrepresentation, or misconduct by an opposing party;

      (4) the judgment is void;

      (5) the judgment has been satisfied, released, or discharged; it is based
      on an earlier judgment that has been reversed or vacated; or applying it
      prospectively is no longer equitable; or

      (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b) (Westlaw 2021). Rule 60(b) provides for extraordinary relief
which may be granted only upon an adequate showing of exceptional circumstances.
Jones v. Swanson, 512 F.3d 1045, 1048 (8th Cir. 2008). The provisions of Rule 60(b)
are grounded in equity and exist to prevent the judgment from becoming a vehicle
of injustice. Harley v. Zoesch, 413 F.3d 866, 870 (8th Cir. 2005). Perhaps the most
applicable ground for relief in this case—Rule 60(b)(6)—authorizes relief only in
the most exceptional of cases. In re Guidant Corp. Implantable Defibrillators Prods.
Liab. Litig., 496 F.3d 863, 866 (8th Cir. 2007). Relief under this catch-all provision
of the rule “is exceedingly rare as relief requires an ‘intrusion into the sanctity of a
final judgment.’” Id. at 868 (quoting Watkins v. Lundell, 169 F.3d 540, 544 (8th
Cir.1999)).

      Here, the Plaintiff has not filed a Motion for Relief From Judgment under Fed.
R. Civ. P. 60(b). However, even if the court considers his Amended Complaint as
such a motion, Plaintiff has made no showing whatsoever that he is entitled to relief
from the court’s Judgment. Accordingly, I conclude that the present action was
properly dismissed and will not be revived. Because this action was dismissed
without prejudice, Plaintiff is free to file a new lawsuit raising the same claims.


                                           2
  8:20-cv-00357-RGK-PRSE Doc # 12 Filed: 01/28/21 Page 3 of 3 - Page ID # 45




      IT IS ORDERED:

      1.     Plaintiff’s Amended Complaint (Filing 10), construed as a Motion for
Relief from Judgment under Fed. R. Civ. P. 60(b), is denied, and this action will not
be revived.

      2.     Plaintiff’s Motion to Appoint Counsel (Filing 11) is denied as moot.

        3.   Because this action was dismissed without prejudice, Plaintiff is free to
file a new lawsuit raising the same claims.

      DATED this 28th day of January, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          3
